    Case 2:20-mc-00119-DBH Document 9 Filed 02/08/21 Page 1 of 4                        PageID #: 49




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

TROY WILLIAMS,                                  )
                                                )
                Plaintiff                       )
                                                )
        v.                                      )        2:20-mc-00119-DBH
                                                )
AIRE SERV LLC et al.,                           )
                                                )
                Defendants                      )

                   RECOMMENDED DECISION ON DEFENDANTS’
                       MOTION FOR TURNOVER ORDER

        Pursuant to 14 M.R.S. § 3131, Defendants ask the Court to order a Maine bank,

Katahdin Trust Company (Katahdin), to turn over the funds in an account in Plaintiff’s

name. (Motion, ECF No. 8.)

        After review of Defendants’ motion and supporting documents, I recommend the

Court deny the motion without prejudice.1

                                            BACKGROUND

        On February 19, 2020, in an action in the United States District Court for the

Western District of Texas, Defendants recovered judgment against Plaintiff in the amount

of $224,663.43 and attorneys’ fees in the amount of $168,300.75. See Williams v. Aire

Serv, LLC et al., No. 6:18-cv-00304. (Abstract of Judgment, ECF No. 1-1.) A Certification




1
 Pursuant to 28 U.S.C. § 636, a Magistrate Judge may enter orders on certain pretrial matters. Because the
enforcement of a money judgment is a post-judgment matter, a recommended decision is appropriate. See
e.g., Helfman v. GE Grp. Life Assur. Co., No. 2:06-cv-13528, 2011 WL 1457740, at *1 n.1 (E.D. Mich.
Mar. 15, 2011), report and recommendation adopted, 2011 WL 1457742 (E.D. Mich. Apr. 15, 2011).
 Case 2:20-mc-00119-DBH Document 9 Filed 02/08/21 Page 2 of 4                 PageID #: 50




of the judgment was filed with this Court on May 9, 2020. (Certification, ECF No. 1.) The

clerk issued a Writ of Execution on November 25, 2020. (Writ, ECF No. 2.)

       On December 10, 2020, Defendants requested a disclosure hearing be held, pursuant

to 14 M.R.S. § 3125, in order “to examine [Plaintiff] to determine his ability to pay the

Judgment.” (Correspondence, ECF No. 4.) On December 15, 2020, the Court notified the

parties that “[i]n accordance with General Order 202-14 all in-court proceedings are

suspended until April 2021” and that the requested “disclosure hearing in this matter will

be scheduled after resumption of in-court proceedings.” (Notice, ECF No. 6.) Based on

information to suggest that Plaintiff had a bank account at Katahdin, Defendants served a

writ of execution on the bank on January 13, 2021. (Process Receipt, ECF No. 7; Exhibit,

ECF No. 8-5.)

       On January 29, 2021, Defendants moved for a turnover order.              Specifically,

Defendants ask the Court to direct Katahdin “to comply with the Writ of Execution and to

disburse whatever funds are in the [Plaintiff-Debtor’s] account to counsel for [Defendants-

Creditors] in satisfaction of the final Judgment against the [Plaintiff-Debtor].” (Motion ¶

13.) Defendants maintain that Katahdin has confirmed that it holds “some funds” of

Plaintiff and that Katahdin has “put a freeze on the funds” in Plaintiff’s account. (Id. ¶¶ 7,

12.)

                                        DISCUSSION

       Federal Rule of Civil Procedure 69 provides in pertinent part that “[t]he procedure

on execution – and in proceedings supplemental to and in aid of judgment or execution –

must accord with the procedure of the state where the court is located.” Fed. R. Civ. P.

                                              2
    Case 2:20-mc-00119-DBH Document 9 Filed 02/08/21 Page 3 of 4                       PageID #: 51




69(a)(1). Defendants evidently ask the Court to order Katahdin to turn over the funds

without a hearing and based solely on the writ of execution.

        The filing of an execution creates a lien in favor of the judgment creditor on non-

exempt property. 14 M.R.S. 4651-A(2). The lien does not entitle a judgment creditor to

the automatic turnover of the property that is subject to the lien. Further process is required.

Maine law provides:

        When it is shown at a hearing under this chapter that the judgment debtor
        owns personal property or real property which is not wholly exempt from
        attachment or execution pursuant to sections 4421 to 4426, the court shall
        determine the value of the property or interest and the extent to which the
        property or interest is exempt. Upon request of the judgment creditor to turn
        over to the judgment creditor[2] in partial or full satisfaction of the judgment,
        interest and costs, such items of property which are not in whole or in part
        exempt and the value of which is determined to be less than or equal to the
        amount owed on the judgment, interest and costs.

14 M.R.S. § 3131(1). (emphasis supplied).

        As the language of the statute reflects, a hearing is required before the Court may

issue a turnover order. The hearing contemplated by Maine’s statutory scheme requires

service of a disclosure subpoena on the judgment debtor, see id. § 3122(1), followed by a

disclosure hearing, see id. § 3125(1). At the disclosure hearing, “the judgment debtor shall

appear . . . to determine his ability to pay the judgment” and, under oath, “shall disclose his

income, assets and any other information which will aid the judgment creditor in enforcing

the judgment.” Id. At such a hearing, the judgment debtor has the burden to establish

whether any property would be exempt. See Wuori v. Otis, 2020 ME 27, ¶ 9, 226 A.3d


2
 Maine law defines a “judgment creditor” as “any person, corporation, partnership or other entity who or
which is the owner of any judgment unsatisfied in whole or in part. . . .” 14 M.R.S. § 3121(3).

                                                   3
 Case 2:20-mc-00119-DBH Document 9 Filed 02/08/21 Page 4 of 4                  PageID #: 52




771; 14 M.R.S. § 3131(1). As relevant to this matter, “[u]nless the debtor fails to appear

for the disclosure hearing, testimony of the debtor shall be taken before the court issues

any order pursuant to this chapter.” 14 M.R.S. § 3125(1) (emphasis supplied).

       In this case, Defendants seek a turnover order without service of a disclosure

subpoena and without a hearing. The process requested by Defendants is not authorized

by Maine law. At this stage of the proceedings, therefore, Defendants are not entitled to a

turnover order.

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny Defendants’ motion

for a turnover order without prejudice to Defendants’ ability to request a turnover order in

accordance with Maine law.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge


Dated this 8th day of February, 2021.




                                              4
